AMENDMENT TO SUPPLEMENTAL AGREEMENT
 
This AMENDMENT TO SUPPLEMENTAL AGREEMENT (this “Amendment”) is made by and
between Good Times Restaurants Inc. (the “Company”) and Small Island Investments
Limited (the “Investor”), to amend the Supplemental Agreement dated as of
September 28, 2012 (the “Supplemental Agreement”) between the Company and the
Investor.  Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings given to such terms in the Supplemental Agreement.
 
The Company and the Investor hereby amend and restate Section 2 of the
Supplemental Agreement to read in its entirety as follows:
 
The Closing as to the remaining 118,483 Shares and as to the payment of an
additional $500,000 to the Company (the “Second Closing”) shall take place on or
before March 31, 2013, at such time as the Company’s Board of Directors
reasonably determines, with 45 days’ prior notice to the Investor, that the
Company requires such funds to maintain the minimum stockholders’ equity
required under NASDAQ Listing Rule 5550(b) for continued listing on The NASDAQ
Capital Market.  At the Second Closing the Investor shall be obligated to make
such payment and the Company shall be obligated to issue such Shares, with all
conditions thereto in the Agreement deemed satisfied.
 
Dated:  October 16, 2012.
       
COMPANY:
     
GOOD TIMES RESTAURANTS INC.
     
By: /s/ Boyd E. Hoback
 
Name:
Boyd E. Hoback
 
Title:
President & CEO
     
INVESTOR:
     
SMALL ISLAND INVESTMENTS LIMITED
     
By: /s/ David L. Dobbin
 
Name:
David L. Dobbin
 
Title:
Chairman